DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but are moot in view of the updated grounds of rejection as necessitated by the claim amendments as detailed below.
The amendments to claims 21 and 42 to replace the limitation of the third metal layer between the first metal layer and the second metal layer with the limitation of the third metal layer disposed above the second metal layer overcomes the previous drawings objections as well as the previous rejections under written description, indefiniteness, and new matter. 
Previously (office action mailed 07/16/2021) similar independent claims 21 and 42 were rejected as being obvious over U.S. Patent Number 7,427,557 B2 to Rinne et al., “Rinne”, in view of U.S. Patent Application Number 2006/0289991 A1 to Morita et al., “Morita” or Rinne in view of U.S. Patent Number 6,878,633 B2 to Raskin et al., “Raskin”.  Applicant’s previous arguments were addressed in previous office actions.  Applicant newly argues on page 8 that Rinne fails to disclose, teach, or suggest “a micro-solder bump in contact with the passivation layer, wherein the micro-solder bump is disposed directly on the third metal layer” which is partially persuasive since Rinne does not anticipate the micro-solder bump (513’) in contact with the passivation layer, as acknowledged previously, but Rinne does teach wherein the micro-solder bump (513’) is disposed directly on (i.e. directly contacting) a third metal layer (511).  Additionally, although claim 21 newly requires the micro-solder bump to be disposed directly on the third metal layer, independent claim 42 has not been amended to recite similar language.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.  Consequently, as both the combination of Rinne in view of Morita or Raskin are applicable to independent claims 21 and 42 as currently presented, both obviousness rejections as made below.  The rejections of independent claims have been updated to address the newly added limitation of the micro-solder bump disposed directly on the third metal layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21,34,37-39,42,43,46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,427,557 B2 to Rinne et al., “Rinne”, in view of U.S. Patent Application Publication Number 2006/0289991 A1 to Morita et al., “Morita”.
Regarding claim 21, Rinne discloses a semiconductor device (e.g. Figure 5h) comprising:
a first semiconductor element (505, column 10 line 67, column 12 line 47) comprising:
a first electrode (503, column 3 line 64);
a first metal layer (507a, column 11 lines 7-11) disposed above the first electrode;
a second metal layer (e.g. 507b or alternatively interdiffusion layer between 507a and 507b, column 11 lines 13-25) disposed above the first metal layer;
a third metal layer (layer 511 column 11 line 35) disposed above the second metal layer; and
a passivation layer (501, column 11 line 2) in contact with (sidewalls of) the first metal layer;
a second semiconductor element (521, column 12 line 47); and
a micro-solder bump (513’, column 12 line 46), wherein the micro-solder bump (513’) is disposed directly on the third metal layer, and wherein the third metal layer (511) is exposed through an opening in the passivation layer (501).
Rinne fails to clearly teach wherein the passivation layer (501) is in contact with both the first metal layer and the second metal layer and disposed above the first and second metal layers; wherein the micro-solder bump is in contact with the passivation layer.
Morita teaches (e.g. FIG. 5) wherein a passivation layer (10, ¶ [0033]) is in contact with a plurality of metal layers (4 and 7, ¶ [0024],[0027],[0030]) and disposed above (i.e. higher than) the plurality of metal layers (4 and 7), and wherein a micro-solder bump (9, ¶ [0031]) is in contact (as 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne with the passivation layer (10) as taught by Morita in order to reduce corrosion (Morita Abstract) by protecting the first, second, and third metal layers of Rinne from moisture, chemicals, corrosive gases, metal oxides, and the like (Morita ¶ [0018],[0030]).

Regarding claim 34, Rinne in view of Morita yields the semiconductor device according to claim 21, and Rinne further teaches wherein the micro-solder bump (513’) comprises Sn (tin, column 12 line 57).

Regarding claim 37, Rinne in view of Morita yields the semiconductor device according to claim 21, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is made of a metal of the vanadium group (e.g. tantalum, column 11 line 21).

Regarding claim 38, Rinne in view of Morita yields the semiconductor device according to claim 37, and Rinne further teaches wherein the first metal layer (507a) is a nitride film of the metal of the vanadium group used in the second metal layer (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 39, Rinne in view of Morita yields the semiconductor device according to claim 38, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. tantalum, column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 42, Rinne discloses a method (e.g. Figure 5a to Figure 5h) of manufacturing a semiconductor device (Figure 5h) including a first semiconductor element (505, column 10 line 67, column 12 line 47) having a first electrode (503, column 3 line 64) and a second semiconductor element (521, column 12 line 47), the method comprising:
disposing a first metal layer (e.g. 507a, column 11 lines 7-10) above the first electrode;
disposing a second metal layer (e.g. 507b or interdiffusion layer between 507a and 507b, column 11 lines 13-25) above the first metal layer;
disposing a third metal layer (layer 511 column 11 line 35) above the second metal layer;
disposing a passivation layer (501, column 11 line 2), wherein the passivation layer is in contact with (sidewalls of) the first metal layer; and 
disposing a micro-solder bump (513’, column 12 line 46) on the third metal layer, and wherein the third metal layer (511) is exposed through an opening (as pictured) in the passivation layer (501).
	Rinne fails to clearly teach wherein the passivation layer (501) is above the first and second metal layers, wherein the micro-solder bump (513’) is in contact with the passivation layer.
Morita teaches (e.g. FIG. 5) wherein a passivation layer (10, ¶ [0033]) is in contact with a plurality of metal layers (4 and 7, ¶ [0024],[0027],[0030]) and disposed above (i.e. higher than) the plurality of metal layers (4 and 7), and wherein a micro-solder bump (9, ¶ [0031]) is in contact (as pictured) with the passivation layer (10), and wherein the upper metal layer (7) is exposed through an opening (as pictured) in the passivation layer (10).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Rinne with the passivation layer (10) as taught by Morita in order to reduce corrosion (Morita Abstract) by protecting the first, second, and third Rinne from moisture, chemicals, corrosive gases, metal oxides, and the like (Morita ¶ [0018],[0030]).

Regarding claim 43, Rinne in view of Morita yields the method according to claim 42, and Rinne further discloses wherein the first semiconductor element (505) has a plurality (as pictured) of concave bump pads (503) thereon.

Regarding claim 46, Rinne in view of Morita yields the method according to claim 42, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. tantalum, column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).


Claims 21,34,37-39,42,43,46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,427,557 B2 to Rinne et al., “Rinne”, in view of U.S. Patent Number 6,878,633 B2 to Raskin et al., “Raskin”.
Regarding claim 21, Rinne discloses a semiconductor device (e.g. Figure 5h) comprising:
a first semiconductor element (505, column 10 line 67, column 12 line 47) comprising:
a first electrode (503, column 3 line 64);
a first metal layer (507a, column 11 lines 7-11) disposed above the first electrode;
a second metal layer (e.g. 507b or alternatively interdiffusion layer between 507a and 508b, column 11 lines 13-25) disposed above the first metal layer;
a third metal layer (layer 511 column 11 line 35) disposed above the second metal layer; and
a passivation layer (501, column 11 line 2) in contact with (sidewalls of) the first metal layer;

a micro-solder bump (513’, column 12 line 46), wherein the micro-solder bump (513’) is disposed directly on the third metal layer, and wherein the third metal layer (511) is exposed through an opening in the passivation layer (501).
Rinne fails to clearly teach wherein the passivation layer (501) is in contact with both the first metal layer and the second metal layer and disposed above the first and second metal layers; wherein the micro-solder bump is in contact with the passivation layer.
Raskin teaches (e.g. FIG. 14) a passivation layer (e.g. 24 or combination of 12 and 24) that is in contact with first and second metal layers (e.g. 6 and 18, or 18 and 4/16) and is disposed above the first and second metal layers, and also wherein the micro-solder bump (10) is in contact with the passivation layer (24), wherein the upper metal layer (4/16) is exposed through an opening in the passivation layer (24 or combination of 24 and 12).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne with an additional passivation layer (24) as taught by Raskin in order to protect the metal layers (e.g. 4/16, 18, 6) from corrosion by exposure to moisture (Raskin column 5 lines 49-52) and/or protect the underlying metal layers (e.g. 4/16, 18, 6) from mechanical damage during subsequent processing steps (Raskin column 5 lines 56-59) and/or desirably form a solder damn (Raskin column 5 lines 59-60).

Regarding claim 34, Rinne in view of Raskin yields the semiconductor device according to claim 21, and Rinne further teaches wherein the micro-solder bump (513’) comprises Sn (tin, column 12 line 57).

Rinne in view of Raskin yields the semiconductor device according to claim 21, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is made of a metal of the vanadium group (e.g. tantalum, column 11 line 21).

Regarding claim 38, Rinne in view of Raskin yields the semiconductor device according to claim 37, and Rinne further teaches wherein the first metal layer (507a) is a nitride film of the metal of the vanadium group used in the second metal layer (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 39, Rinne in view of Raskin yields the semiconductor device according to claim 38, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. tantalum, column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 42, Rinne discloses a method (e.g. Figure 5a to Figure 5h) of manufacturing a semiconductor device (Figure 5h) including a first semiconductor element (505, column 10 line 67, column 12 line 47) having a first electrode (503, column 3 line 64) and a second semiconductor element (521, column 12 line 47), the method comprising:
disposing a first metal layer (e.g. 507a, column 11 lines 7-10) above the first electrode;
disposing a second metal layer (e.g. 507b or interdiffusion layer between 507a and 507b, column 11 lines 13-25) above the first metal layer;
disposing a third metal layer (layer 511 column 11 line 35) above the second metal layer;
disposing a passivation layer (501, column 11 line 2), wherein the passivation layer is in contact with (sidewalls of) the first metal layer; and 

	Rinne fails to clearly teach wherein the passivation layer (501) is above the first and second metal layers, wherein the micro-solder bump (513’) is in contact with the passivation layer.
Raskin teaches (e.g. FIG. 14) a passivation layer (e.g. 24 or combination of 12 and 24) that is in contact with first and second metal layers (e.g. 6 and 18, or 18 and 4/16) and is disposed above the first and second metal layers, and also wherein the micro-solder bump (10) is in contact with the passivation layer (24), wherein the upper metal layer (4/16) is exposed through an opening in the passivation layer (24 or combination of 24 and 12).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne with an additional passivation layer (24) as taught by Raskin in order to protect the metal layers (e.g. 4/16, 18, 6) from corrosion by exposure to moisture (Raskin column 5 lines 49-52) and/or protect the underlying metal layers (e.g. 4/16, 18, 6) from mechanical damage during subsequent processing steps (Raskin column 5 lines 56-59) and/or desirably form a solder damn (Raskin column 5 lines 59-60).

Regarding claim 43, Rinne in view of Raskin yields the method according to claim 42, and Rinne further discloses wherein the first semiconductor element (505) has a plurality (as pictured) of concave bump pads (503) thereon.

Regarding claim 46, Rinne in view of Raskin yields the method according to claim 42, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. tantalum, column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Claims 22,23,25,26,29,30,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2006/0292824 A1 to Beyne et al., “Beyne”.
Regarding claim 22, Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21, and Rinne further discloses wherein the second metal layer (interdiffusion layer between 507a and 507b, column 11 lines 16-25) and the third metal layer (511) are sequentially formed on a concave bump pad (503), wherein the second metal layer (interdiffusion layer) is made of a vanadium group metal.
	Rinne fails to clearly teach wherein the third metal layer (511) is diffused to the micro-solder bump.
	Beyne teaches wherein a third metal layer is diffused into a micro-solder bump (e.g. Co/Sn system Abstract, ¶ [0010]-[0020],[0024]-[0029],[0054]-[0056]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the rat to have formed the device of Rinne in view of Morita or Raskin with diffusion between a high-melting metal such as cobalt (Co) and the tin (Sn) micro-bump as taught by Beyne in order to achieve reduced stress, less electro-migration, and increased applicability (Beyne ¶ [0006]-[0009],[0015]-[0023]).
	Examiner’s Note: the term “sequentially” is not expressly defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest reasonable interpretation, MPEP 2111, as generally “following in order or succession; succeeding”.  Additionally the term “concave bump pad” is interpreted as a bump pad with a dielectric covering the sides such that the subsequent layers are concave shaped, e.g. Applicant’s FIG. 5B wherein the bump pad 11 together with dielectric 12 results in 

Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 22, and Rinne further discloses wherein the first semiconductor element (505) has a plurality (as pictured) of concave bump pads (503) thereon.

Regarding claim 25, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 22, and Rinne further teaches wherein a diameter of the micro-solder bump (513’) corresponds (as pictured) to a diameter of the concave bump pad (503).

Regarding claim 26, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 22, and Rinne further teaches wherein the first metal layer (507a) is sequentially formed on the concave bump pad (503) together with the second metal layer (interdiffusion layer between 507a and 507b) and the third metal layer (511), wherein the third metal layer (511) is closest to (due to being disposed directly connecting) the micro-solder bump, and wherein the first metal layer (507a) is a nitride film of the vanadium group metal (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 29, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 508b) is Ta (column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 30, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, and Rinne teaches wherein the third metal layer (511) is cobalt (Co) (column 11 line 41) and Beyne teaches wherein a third metal layer is cobalt (Co) (¶ [0016],[0054]).

Regarding claim 35, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21, Rinne fails to clearly teach wherein the third metal layer (511) is diffused to the micro-solder bump.
Beyne teaches wherein a third metal layer is diffused into a micro-solder bump (e.g. Co/Sn system Abstract, ¶ [0010]-[0020],[0024]-[0029],[0054]-[0056]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the rat to have formed the device of Rinne in view of Morita or Raskin with diffusion between a high-melting metal such as cobalt (Co) and the tin (Sn) micro-bump as taught by Beyne in order to achieve reduced stress, less electro-migration, and increased applicability (Beyne ¶ [0006]-[0009],[0015]-[0023]).

Regarding claim 36, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 35, and Morita further teaches wherein the micro-solder bump (when combined with Rinne, e.g. Rinne FIG. 6 bump 220, ¶ [0041]) is in contact with a side surface (as pictured) of the passivation layer (Morita passivation 10 is in contact with 9, ¶ [0032]) and Raskin further teaches wherein the micro-solder bump (10, when combined with Rinne) is in contact with a side surface of the passivation layer (Raskin layer 24 is in contact with bump 10 as pictured).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin and Beyne as applied to claim 23 above, and further in view of U.S. Patent Application Publication Number 2008/0230903 A1 to Sato, “Sato”.
Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 23, Rinne fails to clearly teach wherein diameters of each of the concave bump pads differ depending on a usage of an electrode connected thereto.
	Sato teaches (e.g. Fig. 2A) wherein a first semiconductor element (1B chipB) has a plurality of concave bumps thereon (4,5), the diameters of which (widths as pictured) are different from each other, wherein the diameters of the concave bump pads differ depending on the use of the respective electrodes connected thereto (IO vs VDD vs VSS).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Beyne with different bumps and micro-bump sizes corresponding to the different uses as exemplified by Sato in order to select a suitable size for the application, e.g. larger size for higher current/voltage VSS and VDD versus lower current/voltage IO, and since it has been held that changes in size/proportion absent a change in performance was not patentably distinct from the prior art, Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Circ. 1984), cert denied, 469 U.S. 830, 225, USPQ 232 (1984) and MPEP 2144.04 IV.  See also previously cited U.S. Patent Number 8,581,418 B2 to Wu et al. 

Claims 27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin and Beyne, as applied to claim 26 above, and further in view of U.S. Patent Application Publication Number 2009/0243098 A1 to Farooq et al., “Farooq”.
Regarding claim 27, although Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, Rinne fails to clearly teach wherein the second metal layer (interdiffusion layer between 507a and 507b) has an average thickness of 30 nanometers or greater.  However, Rinne teaches wherein the second metal layer may be tantalum (column 11 line 21).
Farooq teaches (e.g. FIG. 2) wherein a second metal layer (50) may be formed of tantalum and have a thickness of 30 nanometers or greater (¶ [0063]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Beyne with the thickness within the claimed range as exemplified by Farooq in order to desirably act as a metallic adhesion promotion layer (Farooq ¶ [0063]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the characteristics of the resulting layer such as the metallic adhesion making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 28, although Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, Rinne fails to clearly teach wherein the first metal layer (507a) has an average thickness of 10 nanometers or greater.  However, Rinne teaches wherein the first metal layer (507a) may be formed of tantalum nitride (“tantalum […] and/or nitrides thereof” column 11 lines 9-11).
	Farooq teaches wherein a first metal layer (30) may include a tantalum nitride (TaN) layer with a thickness of 10 nanometers or greater (about 70 nm, ¶ [0059]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Beyne with the thickness within the claimed range as exemplified by Farooq in order to include a suitable metallic liner for the desired application (Farooq ¶ [0059]) and since it has been held that “where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the characteristics of the resulting layer making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 40,41,44,45 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Application Publication Number 2009/0243098 A1 to Farooq et al., “Farooq”.
Regarding claims 40 and 44, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 and method according to claim 42, Rinne fails to clearly teach wherein the second metal layer has an average thickness of 30 nanometers or greater. However, Rinne teaches wherein the second metal layer may be tantalum (column 11 line 21).
	Farooq teaches (e.g. FIG. 2) wherein a second metal layer (50) may be formed of tantalum and have a thickness of 30 nanometers or greater (¶ [0063]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Rinne in view of Morita or Raskin with the thickness within the claimed range as exemplified by Farooq in order to desirably act as a metallic adhesion promotion layer (Farooq ¶ [0063]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claims 41 and 45, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 and the method according to claim 42, Rinne fails to clearly teach wherein the first metal layer has an average thickness of 10 nanometers or greater.  However, Rinne teaches wherein the first metal layer (507a) may be formed of tantalum nitride (“tantalum […] and/or nitrides thereof” column 11 lines 9-11).
	Farooq teaches wherein a first metal layer (30) may include a tantalum nitride (TaN) layer with a thickness of 10 nanometers or greater (about 70 nm, ¶ [0059]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Rinne in view of Morita or Raskin with the thickness within the claimed range as exemplified by Farooq in order to include a suitable metallic liner for the desired application (Farooq ¶ [0059]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the characteristics of the resulting layer making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 31,47 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Number 4,617,730 to Geldermans et al., “Geldermans”.
Regarding claims 31 and 47, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 or the method according to claim 42, Rinne fails to clearly teach wherein the first electrode is a through-electrode.
	Geldermans teaches (Fig. 1) a concave pad (22) with a through-electrode (17).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the concave pad of Rinne in view of Morita or Raskin to the through-electrode device as exemplified by Geldermans in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42).

Claim 32,48 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Application Publication Number 2003/0080428 A1 to Izumitani et al., “Izumitani”.
Regarding claims 32 and 48, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 and the method according to claim 42, Rinne fails to clearly teach an opening portion that extends from a surface of the first semiconductor element to a metal wiring in the first semiconductor element, wherein the opening portion forms a concave bump pad (e.g. Applicant’s FIG. 19).
Izumitani teaches (e.g. FIG. 9, ¶ [0109]-[0111]) an opening (e.g. opening in layer 14) that extends from a surface of a first semiconductor element (layers 1,2,7,10, and 14 together) to a metal wiring (20) in a first semiconductor element, wherein the opening forms a concave bump pas (e.g. 22 as pictured).
Rinne in view of Morita or Raskin to connect to a metal wiring as part of a semiconductor device as exemplified by Izumitani in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42) and/or in order to incorporate with a device to provide enhanced resistance to cracks (Izumitani ¶ [0110]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2012/0292728 A1 to Tsai et al., “Tsai”, and U.S. Patent Application Publication Number 2015/0221682 A1 to Voutsas et al., “Voutsas”.
Regarding claim 33, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21, Rinne fails to clearly tach wherein the semiconductor device is a stacked CMOS image sensor including a logic chip equivalent to the second semiconductor element that is CoW-connected to a pixel substrate equivalent to the first semiconductor element.
	Tsai teaches a CMOS image sensor (¶ [0003],[0029]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the teachings of Rinne in view of Morita or Raskin to a CMOS image sensor connected to the logic circuitry (e.g. ROIC) in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42).
	Rinne and Tsai fails to clearly teach CoW-connected.
	Voutsas teaches circuit-on-wire (CoW) connections (Abstract, ¶ [0010],[0012]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Tsai Voutsas in order to reduce manufacturing costs and/or desirably achieve device flexibility (Voutsas Abstract, ¶ [0010],[0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Number 2014/0061842 A1 to Ting et al. teaches (e.g. Fig. 18) a stacked CMOS imager with a concave through-electrode (72) similar to Applicant’s FIG. 18.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891